[NOT FOR PUBLICATION--NOT TO BE CITED AS PRECEDENT]

          United States Court of Appeals
                      For the First Circuit


No. 01-1557

                         GORDON C. REID,

                      Plaintiff, Appellant,

                                v.

                      GARY SIMMONS, ET AL.,

                      Defendants, Appellees.


          APPEAL FROM THE UNITED STATES DISTRICT COURT

                FOR THE DISTRICT OF NEW HAMPSHIRE

         [Hon. Steven J. McAuliffe, U.S. District Judge]



                              Before

                       Boudin, Chief Judge,
              Torruella and Lipez, Circuit Judges.




     Gordon C. Reid on brief pro se.
     Robert G. Whaland and McDonough & O'Shaughnessy, P.A. on brief
for appellee.



                        September 25, 2002
            Per Curiam.   Pro se appellant Gordon Reid appeals a

  district court decision which granted judgment as a matter of

  to appellee Simmons on Reid’s 42 U.S.C. § 1983 claim for the

  failure to disclose exculpatory impeachment evidence.        We have

  thoroughly reviewed the record and the parties' briefs on

  appeal.   While we are not in complete agreement with the

  district court's thoughtful opinion, we agree that the evidence

  was insufficient as a matter of law to prove that Simmons

  failed to disclose the evidence in issue either deliberately or

  with reckless indifference to Reid’s constitutional rights.1

  Accordingly,   appellant's   motion   to   correct   the   record   is

  denied, and the judgment of the district court is affirmed.

  See Local Rule 27(c).




     1
         We reject Reid's contention that Simmons is procedurally
barred from obtaining judgment as a matter of law (JMOL) because he
failed to renew his motion for JMOL after resting.      See, e.g.,
Douglas County Bank v. United Financial, Inc., 207 F.3d 473, 477
(8th Cir. 2000), Alcatel USA, Inc. v. DGI Technologies, 166 F.3d
772, 780-81 (5th Cir. 1999), Pittsburgh-Des Moines Steel Co. v.
Brookhaven Manor Water Co., 532 F.2d 572, 575-77 (7th Cir. 1976).

                                 -2-